Citation Nr: 0529553	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  97-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1969 
to September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection for post- 
traumatic stress disorder (PTSD) was denied. 

In September 2000, the Board remanded this case to the RO in 
order to obtain service personnel records, records from the 
Social Security Administration (SSA), and for action 
consistent with Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board remanded the veteran's claim in September 2003 in 
order to request additional service personnel records, 
including morning reports from a specified three month time 
period. 

In August 2004, the Board again remanded the veteran's claim 
to obtain request service personnel records as well as for 
action consistent with Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claimed stressor events have not been 
verified.

4.  Competent medical evidence of record does not show a 
diagnosis of PTSD conforming to the DSM-IV criteria; any 
previous diagnoses of PTSD are not based on any verified, 
credible stressor from the veteran's active service.

5.  The veteran does not have PTSD due to events incurred 
during active service.

6.  An acquired psychiatric disability of unspecified 
etiology is first shown more than one year after the 
veteran's separation from service, and is not shown to be 
related to events incurred during active service.  


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(f) (1997); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection - Acquired Psychiatric 
Disability, including PTSD

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Disabilities including 
psychosis fall under the conditions that involve presumptive 
service connection.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's complaints -- in personal 
statements and VA examination reports-- that he suffers from 
current residuals of a psychiatric disability due to events 
during active service.  These lay statements alone, however, 
cannot meet the burden imposed by 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 with respect to the relationship between 
events during service and his current complaints.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (a)(2) 
(2005).  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  

Effective from March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005).  There must also 
be a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor as well 
as credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005).  Under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  See 38 C.F.R. § 
4.125 (2005).

The Board notes that the veteran's claim was filed in 1996 
and that 38 C.F.R. 3.304(f) was amended effective March 7, 
2002.  See 38 C.F.R. § 3.304(f)(3) (2005).  These amendments, 
however, make substantive changes only with regard to adding 
material concerning PTSD claims based on in-service personal 
assault and do not materially affect the case now under 
consideration by the Board.  Consequently, the amendments do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered the amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993)(when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

In a claim filed on November 12, 1996 as well as in March 
1997 and March 1999 PTSD stressor statements, the veteran 
claimed that he was exposed to two stressors while performing 
guard duty during active service in Long Binh, Vietnam.  The 
first claimed stressor that the veteran described in his 
statement was purportedly in 1971 when he witnessed a bunker 
that was completely destroyed while people were still inside.  
The second claimed stressor occurred in December 1970 when 
the veteran witnessed another soldier that was mortally 
injured in an accident in the motor pool.

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis for an acquired 
psychiatric disability, including PTSD.  VA outpatient 
treatment records dated in 1992 and 1993 show complaints of 
irritability, anxiety, and nerves noted as due to health and 
unemployability.  

In a May 1997 VA PTSD examination report, the veteran 
complained of insomnia, nightmares, intrusive thoughts, 
exaggerated startle response, avoidance behavior, and 
irritability.  Diagnoses of post-traumatic stress disorder, 
chronic, moderate with symptoms manifest and depressive 
disorder, NOS, secondary to PTSD were listed in the report.  

Additional VA outpatient treatment records dated from 1996 to 
2002 show treatment for various disabilities including PTSD, 
bereavement, grief reaction to death of pet, mood disorder, 
and recurrent depressive disorder.  A September 1999 VA 
hospital discharge summary listed a diagnosis of dysthymia.    

An April 2005 VA examination report showed a diagnosis of 
depressive disorder, not otherwise specified (atypical).  The 
examiner opined:  

This examination does not give evidence 
of traumatic stress.  He seems to have 
been very fearful for his life when he 
was in danger in the service, but he went 
on to enjoy his work in Germany.  As 
noted above, he reports some symptoms, 
especially startle and occasional dream 
and very rare flashback associated with 
posttraumatic stress disorder, but the 
DSM-IV criteria for posttraumatic stress 
disorder are not met.  He does seem to 
have an irritable, angry changeable mood 
for many years.  These depressive 
symptoms are not related to his Army 
career.  He was angry and disappointed 
that he was not given time for adequate 
preparation to continue his career, but 
after he left the service, he had a good 
work career until he injured his back.  

The Board acknowledges that the veteran maintains that he 
suffers from PTSD due to events that occurred during active 
service.  As discussed above, statements from the veteran can 
be used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  The Board finds that the medical evidence of record, 
which does not indicate that the veteran currently suffers 
from PTSD etiologically due events during active service, is 
more probative than the veteran's own lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges that the veteran has received some 
medical diagnoses of PTSD, attributed to his account of 
events incurred during his military service.  However, in 
this case, the May 1997 VA examination report and multiple VA 
treatment notes from VA physicians garner little probative 
weight.  The May 1997 examination report as well as VA 
treatment notes dated from 1996 to 2002 gives no indication 
that the VA physicians reviewed evidence in the veteran's 
claims file before issuing an opinion.  Accordingly, these 
medical statements are of little or no weight compared to the 
April 2005 VA medical opinion that is based on an actual 
review of the veteran documented clinical history.  See Black 
v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative).  See also, LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991)(an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).  Finally, the Board notes that 
these statements do not provide an acceptable diagnosis of 
PTSD for VA purposes, as the records do not discuss how the 
veteran's reported symptomatology establishes a PTSD 
diagnosis that comports with 38 C.F.R. § 4.125 (2005) and the 
adopted criteria of the DSM-IV with regard to psychiatric 
disorders.

The Board finds the VA examiner's April 2005 opinion to be 
entitled to great probative weight.  The opinion contains 
multiple notations that indicate that the VA examiners 
reviewed the veteran's file, including explicit references to 
VA treatment records.  Further, the April 2005 VA examiner's 
opinion provides complete and detailed findings to support 
his conclusion that the veteran does not currently suffer 
from PTSD.  The examiner discusses evidence that supports the 
veteran's claim by acknowledging that the veteran suffers 
from a current psychiatric disability as well as some 
symptomatology associated with PTSD.  The examiner also 
reinforces his opinions by noting that both the veteran's 
subjective complaints and clinical history do not meet the 
DSM-IV criteria to establish the diagnosis of PTSD. 

The Board finds that a preponderance of the competent medical 
evidence of record does not show that the veteran has a 
diagnosis of PTSD in accordance with 38 C.F.R. § 3.304(f) 
(1997 & 2005) as well as 38 C.F.R. § 4.125(a) (2005).  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

Moreover, the Board concludes that the veteran's claim must 
fail, as he is not a combat veteran and his reported stressor 
events in service have not been verified.  If the claimed 
stressor is related to combat, service department evidence 
that the appellant engaged in combat or that the appellant 
was awarded the Purple Heart Medal, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor. "Credible supporting evidence" 
of a non-combat stressor may be obtained from service records 
or other sources. Moreau v. Brown, 9 Vet. App. 389 (1996). 
However, the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy. See Gaines v. West, 11 Vet. App. 353 
(1998). The U. S. Court of Appeals for Veterans Claims 
(Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Before this 
provision applies, the Board must make a specific finding 
that the veteran had engaged in combat with the enemy. See 
Zarycki. VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99. The fact that the 
appellant served in a "combat area" or "combat zone" does not 
mean that he himself engaged in combat with the enemy. Id. 
Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass both combat and non-combat activities. Id. Whether 
or not a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence. No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence. 
Id. The claimant's assertions that he engaged in combat are 
not ignored, but are evaluated along with the other evidence 
of record. Id. However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

For the following reasons, the Board finds that the veteran 
did not engage in combat with the enemy.  Although the 
veteran's personnel record shows that he served in the 
Republic of Vietnam from June 1970 through May 1971, he was a 
wrecker operator during that time, assigned to a maintenance 
support battalion or company.  He did not receive any 
decorations denoting participation in combat.  

In light of the foregoing, although the evidence shows that 
the veteran served in Vietnam, the evidence does not support 
the conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply. There must be credible supporting evidence of record 
that the alleged stressor actually occurred in order to 
warrant service connection. His lay testimony is 
insufficient, standing alone, to establish service 
connection. See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395). As it is not shown the 
veteran engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events. Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence. 38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran has described stressor events, and 
VA has attempted to obtain verification of the reported 
events.  Several attempts to obtain such verification based 
on information supplied by the veteran have been 
unsuccessful.  

Finally, the Board also notes that the veteran's service 
medical records show no findings of an acquired psychiatric 
disability during active service.  While medical evidence of 
record shows that the veteran suffers from a depressive 
disorder, a preponderance of competent medical evidence of 
record does not show that he suffers from a psychiatric 
disability etiologically related to events during his active 
service.  As the Board finds that the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  Service 
connection for an acquired psychiatric disability is also not 
warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claims was received in November 1996.  
Thereafter, in a rating decision dated in July 1997, the 
veteran's claims were denied.  After that rating action was 
promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as discussed below.   In addition, 
in this case, the VCAA was enacted in November 2000 after the 
original AOJ adjudication of the claim in 1997.  The Court 
specifically stated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) that an appellant has the right to remand where 
VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  Further, after the notice was 
provided, the case was readjudicated in a June 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

In a May 2001 letter from the RO as well as December 2003 and 
August 2004 letters from the Appeals Management Center (AMC), 
the veteran was notified regarding what information and 
evidence is needed to substantiate his claim, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in May 2001, 
December 2003, and August 2004 complied with these 
requirements.    

Additionally, the Board notes that the August 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the August 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, service personnel records, VA 
medical records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claims.  In this case, 
the veteran was provided with multiple VA examinations.   

VA will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. 3.159 (c)(2) (2005).  In this case, the Board notes 
that multiple efforts were made to obtain records from the 
National Personnel Records Center (NPRC) in order to attempt 
to verify the veteran's claimed in-service stressors.  
Service personnel records, including morning reports from two 
of the veteran's units during active service, were obtained 
and associated with the veteran's claims file.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in August 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, including PTSD, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


